376 F.2d 32
John Isaac MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 18601.
United States Court of Appeals Eighth Circuit.
May 2, 1967.

John Isaac Moore, Jr., pro se.
Richard D. FitzGibbon, Jr., U.S Atty., St. Louis, Mo., and John A. Newton, Asst. U.S. Atty., St. Louis, Mo., for appellee.
Before VAN OOSTERHOUT, MATTHES and LAY, Circuit Judges.
PER CURIAM.


1
This is an appeal by John Isaac Moore, hereinafter referred to as defendant, from order of the District Court denying his 28 U.S.C.A. 2255 motion filed August 16, 1966, to vacate three-year sentence imposed upon defendant on April 22, 1966, as a result of defendant's conviction by a jury on two counts of an indictment charging violations of 18 U.S.C.A. 2312.  Defendant at the trial resulting in his conviction was represented by competent court-appointed counsel.  No appeal was taken from such conviction.


2
Judge Harper, in a memorandum opinion reported at 260 F.Supp. 315, fairly sets out the grounds for relief asserted by the defendant in his motion.  We have carefully examined the entire record and have given full consideration to the grounds asserted by the defendant as a basis for relief.  We find that all of the defendant's asserted contentions are adequately answered in Judge Harper's reported opinion.  We affirm upon the basis of such opinion.


3
Defendant has attempted to raise upon appeal issues which were not raised in the trial court.  Issues not raised before the District Court are entitled to no consideration upon appeal.  Vincent v. United States, 8 Cir., 361 F.2d 474, 476; Jackson v. United States, 8 Cir., 304 F.2d 243, 244.


4
Affirmed.